Citation Nr: 1139275	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1974 to November 1974 and had an additional one year, 11 months, and 26 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a November 2010 decision the Board denied entitlement to service connection for the Veteran's right ankle condition.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011 the Court endorsed a Joint Motion for Remand vacating the Board's denial of the Veteran's right ankle claim and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes the Veteran contends that his current right ankle condition is related to an injury he sustained in-service.  

In the Veteran's original March 2006 claim he alleged he underwent surgery at Itasca Hospital in 1981 for his right ankle.  The Board notes the VA attempted to obtain these records, but in April 2006 a response from the hospital indicated the Veteran was not treated there in 1981 for his right ankle.

The Veteran was afforded a VA examination in May 2006.  At this examination the Veteran reported that he suffered a right ankle disability in-service and subsequently had surgery on his right ankle in 1981.  The examiner ultimately did not link the Veteran's right ankle disability to service.

However, in March 2007, the VA received private treatment records from 1976-1978 for the Veteran's right ankle.  A February 1976 x-ray showed a small bony fragment projecting just below the medial malleolus region that was not previously noted on ankle films in 1969.  It was noted that this would "certainly suggest that this may be a small avulsion fracture that has occurred sometime in the interim since 1969 but is not acute."  

In a private treatment record from August 1978 the Veteran reported that he sprained his ankle when he stepped on a cracked concrete floor.  The Veteran reported that his ankle has sprained easily since he injured it in-service, at which time he was "just walking."  The private treatment record stated that x-rays revealed calcifications.  

The next private treatment record is from September 14, 1978 when the Veteran slipped at work and twisted his ankle.  The Veteran was diagnosed with chronic lateral instability and given a short leg cast for his right ankle.  The September 19, 1978 private treatment record noted that the Veteran reported having lateral instability of the ankle which dated back 4 to 5 years earlier when he was in service.  It was noted he had sustained several sprains resulting in severe swelling but never sought medical attention for his condition until recently.  The Veteran underwent surgery (modified Elmsley reconstruction of the lateral ligaments of the right ankle).  He had minimal problems post-operatively.

Upon consideration of the May 2006 VA opinion, the Board finds this opinion to be inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the May 2006 VA examiner did not specifically take the private records, discussed above, into account, and they relate to right ankle injuries 2 years after separation from service, the claim should be remanded for an addendum opinion.
Accordingly, the case is REMANDED for the following action:

1.	Request that the May 2006 VA examiner review the entire claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's current right ankle condition.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right ankle condition is related to service.  The examiner should specifically review the private treatment records from 1976 to 1978 and comment on them.

If the May 2006 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.	After completing the above, and any other development deemed necessary, the Agency of Original Jurisdiction (AOJ) should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

